—In an action to recover on an account stated, the defendants IB Communications, Inc., and F.T.D. Publishing, Inc., appeal from an order of the Supreme Court, Westchester County (Rosato, J.), entered March 26, 1997, which denied their motion for an order determining that the instant action had been settled against all parties based upon a stipulation of settlement dated *430September 30, 1996, entered into by the plaintiff and the appellants, and granted the plaintiff’s cross motion to enter judgment against the appellants in the principal sum of $20,000.
Ordered that the order is affirmed, with costs.
There is nothing in the plain language of the stipulation of settlement entered into by the plaintiff and the appellants to indicate that it applied to the codefendants American Publishing Corp. and David E. Moore. Contrary to the appellants’ contention, General Obligations Law § 15-105 (1) does not apply to the facts of this case.
Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.